Main and Yesawich, Jr., JJ.,
dissent and vote to affirm in the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). We would affirm. As the majority notes, the State cannot be held liable for errors in judgment made by qualified physicians while employed by the State provided careful examination has been made of the patient (Centeno v City of New York, 48 AD2d 812, affd 40 NY2d 932). Since Dr. Murphy’s competency as a *618psychiatrist was conceded, the only issue, and that a factual one (see Cohen v State of New York, 51 AD2d 494, affd 41 NY2d 1086; Bell v New York City Health & Hosps. Corp., 90 AD2d 270), is whether his decision not to involuntarily hospitalize Lynch was arrived at providently (see Koenigsmark v State of New York, 80 AD2d 707, affd 55 NY2d 928). In the 15 months before the attack on claimant, Lynch, an out-patient for all but approximately three weeks, had not been involved in a single assaultive incident. Additionally, from December 1 to December 19, 1977, the period he was an in-patient, he had voluntarily admitted himself to the hospital. During his earlier hospitalization at the Hudson River Psychiatric Center following his encounter with the State Police, the one serious assault he had ever been implicated in, he had also responded favorably and quickly to medication. His medical records make amply clear that the principal risk Lynch presented was not to others but to himself; on several occasions, auditory hallucinations had prompted him to attempt suicide. Dr. Murphy’s progress notes of his March 7 examination of Lynch indicate Lynch’s condition had improved from the prior week when the doctor had expressed concern that Lynch might require hospitalization. A friend of Lynch’s who was at hand at the March 7 examination reported Lynch was “better” and that the latter desired and was able to return to his job, and the doctor remarked that Lynch was acting “more in control than before”. In the doctor’s judgment, continuation of the group therapy treatments Lynch was already attending, coupled with a weekly evaluation of the patient, was appropriate. In addition, Lynch’s nurse-therapist was in contact with him by phone on March 17; that conversation yielded nothing that would cause her to alert the doctor that Lynch was approaching a crisis. In short, the record reflects that Dr. Murphy, the doctor who had been in continuous contact with Lynch for at least seven months before claimant was attacked, decided against Lynch’s hospitalization on the basis of continued careful examination. Given the difficulties inherent in predicting the future course of a mental disorder, the fact that hindsight proves this judgment to have been an ill-fated one does not detract from its aptness at the time it was made.